Citation Nr: 1413573	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-31 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, including due to asbestos exposure.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hairy cell leukemia, including due to asbestos exposure.

3.  Entitlement to service connection for hairy cell leukemia, including due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1945 to July 1946.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In an April 2011 rating decision, the RO denied the Veteran's claims for service connection for chronic obstructive pulmonary disease (COPD) and hairy cell leukemia; the Veteran submitted a Notice of Disagreement and perfected an appeal only for his service connection claim for COPD.  The Veteran subsequently filed a claim to reopen his service connection claim for hairy cell leukemia; it was denied in a March 2013 rating decision.

The Veteran originally requested a hearing.  In February 2014, he explained that he no longer wanted a hearing and was ready for the Board to proceed based on the evidence on record.  Therefore, the Board finds that the hearing request has been withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Veteran has been diagnosed with different respiratory conditions since he filed his claim in January 2010.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the Veteran's claim related to his respiratory system has been recharacterized as shown on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a respiratory condition, and for hairy cell leukemia, including due to asbestos exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2011 rating decision, the RO denied the Veteran's claim of service connection for hairy cell leukemia as a result of asbestos exposure.  This decision was not appealed and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the April 2011 rating decision is new and relates to an unestablished fact necessary  to substantiate the claim for service connection for hairy cell leukemia, including due to asbestos exposure.


CONCLUSIONS OF LAW

1.  The April 2011 rating decision, which denied the Veteran's claim of service connection for hairy cell leukemia as a result of asbestos exposure, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted subsequent to the April 2011 denial of service connection for hairy cell leukemia as a result of asbestos exposure is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board is granting reopening of the claim for leukemia and remanding both issues.  Therefore, no discussion of the duties to notify or assist are needed.

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In an April 2011 rating decision, the RO denied the Veteran's claim of service connection for hairy cell leukemia as a result of asbestos exposure because hairy cell leukemia is not a recognized disability associated with asbestos exposure, the evidence did not reflect that the Veteran was diagnosed or treated for it in service or to a compensable level within one year after service, and there was no medical evidence of a relationship to service.  The Veteran was notified of that decision and his appellate rights in April 2011, but did not appeal or submit any new and material evidence on this issue within one year of that decision.  That decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).

In December 2012, the Veteran submitted a letter and private treatment records, stating that he wished to "update" his service connection claim for hairy cell leukemia.  Because his service connection claim for hairy cell leukemia was previously denied in the April 2011 and that rating decision became final, this statement was characterized as a claim to reopen.  A March 2013 rating decision denied reopening the claim.

The evidence added to the record since the last final denial includes, in relevant part, VA treatment records noting a history of hairy cell leukemia; private treatment records from Saint Francis Hospital, noting a November 2012 diagnosis of hairy cell leukemia and bone marrow testing; and the Veteran's contentions, in a December 2012 statement and January 2014 brief from his representative, asserting that his hairy cell leukemia is due to asbestos exposure in service.

The Board finds that this evidence is new and material.  The above-mentioned VA and private treatment records are new because they were not previously submitted to VA.  In addition, the Veteran's contentions regarding the etiology of his condition do provide more detail regarding his exposure and the assertion of a link between his service and his current disability.  Therefore, the evidence submitted does relate to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claim, including either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement if the claim were reopened.  See Shade, 24 Vet. App. 110.

Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for hairy cell leukemia, including due to asbestos exposure, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for hairy cell leukemia, including due to asbestos exposure, has been received; the claim is reopened, to this extent only the appeal is granted.


REMAND

Further development is required prior to adjudicating the Veteran's service connection claims for a respiratory condition, and hairy cell leukemia, including due to asbestos exposure.

The Veteran was afforded a VA examination in November 2012.  He was diagnosed with asthma and COPD.  The VA examiner gave a negative opinion on the issue of whether these conditions were at least as likely as not incurred in or caused by an in-service injury, event, or injury, including within one year of discharge from service and due to any asbestos exposure.  The VA examiner provided a detailed rationale and alternative etiology, but only for the Veteran's COPD.  Because the VA examiner did not provide a supporting rationale for his conclusion regarding the Veteran's asthma, the May 2012 VA examination is insufficient.  An addendum opinion must be obtained to clarify this issue.

In addition, the Veteran has never been provided a VA examination that addresses the etiology of his hairy cell leukemia.  He has asserted exposure to asbestos and provided some information linking that exposure to hairy cell leukemia.  Therefore, VA's duty to assist by providing a VA examination is triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the examiner who conducted the Veteran's November 2012 VA medical examination, or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion(s).  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

The examiner is asked to provide an opinion as to the following, with specificity:

Is it at least as likely as not (50 percent probability ore more) that the Veteran's asthma was incurred in or is otherwise related to service, to include any exposure to asbestos?

The examiner is asked to provide a rationale for all requested opinions.

2.  The Veteran should be scheduled for an examination to determine the etiology of his hairy cell leukemia.  The claims file must be provided to the examiner in conjunction with the examination.  All necessary tests should be conducted.  The examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hairy cell leukemia began in service or is otherwise related to service, to include whether it is related to the Veteran's exposure to asbestos.  A complete rationale must be provided for any opinion offered.

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


